Notice of Pre-AIA  or AIA  Status
             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
             Status of claims: Claims 1, 38, 70 and 104-120 are pending.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/1/2021  has been entered.

The amendment filed 12/1/2021 which amends claim 1 has been entered. Claims 39, 42, 43, 63-68, 71, 72 and 83-88 were canceled by the amendment filed 8/4/2020; and claims 2-37, 40-41, 44-62, 69, 73-82 and 89-103 were canceled by the amendment filed 2/13/2020. Claims 38 and 70 remain withdrawn from further consideration.  Claims 1 and  104-120 are under examination.  
Claimed benefit 
Applicant's claim for the benefit of a prior-filed application 62197693 filed 7/28/2015 is acknowledged.  The provisional application 62197693 has support for the elected and examined  invention. Also, this application is a 371 of PCT/US2016/044411 filed 7/28/2016. 
	The amendment filed 12/1/2021 necessitates the following new grounds of the rejections.             


   Claim Rejections - 35 USC § 112(b)  
 
   The following is a quotation of 35 U.S.C. 112(b):    
                (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
                Claims 1 and 104-120 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “reduced” in claim 1 is a relative term which renders the claim indefinite.  The term "reduced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention when determining the degree or amount caused by the .
In addition, the claim phrase “physically robust”  (a subjective term) in claim 106 is indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the subjective claim language “physically robust” without an objective boundary".  Examiner suggests deletion of the phrase.

      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The applied reference has a common joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

[1] Claims 1 and 105-110, 115-117 and 120 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarkar (Gelation of regenerated fibroin solution (2010) PhD. Dissertation, Department of biosciences and bioengineering, Indian Institute of Technology, Bombay, cited in 841, newly cited), and US 20160281266 (‘266) as evidenced by US20150218507 (‘507).
               Nagarkar teaches silk based-material  comprising silk fiber useful as a suture material, and as a controlled release formulation (material) or as scaffold material in tissue engineering (p.4, last para., Nagarkar), and teaches that the core of the silk fiber comprises “globules”  (see p.27, lines 8-9; and Figure 2.10, page 28, Nagarkar), which meets the limitation “the material is characterized by presence of a plurality of globular structure…” (claim 1). 
	At Figure 2.10, Nagarkar shows the globule formation by aggregation, as applies to instant limitation  “a plurality of globular structure” and the limitation “individual globule structures are aggregated with each other” (claim 1). Nagarkar teaches that the silk fibroin has significant amount of β-sheet structure (p.7, last paragraph to p.8, line 1, “Nagarkar), as applied to the limitation (claim 1) “capable of adopting a beta-sheet secondary structure form”.
At pages 26-27, Nagarkar teaches that the amphiphilic silk fibroin chains (claims 1, 108) associate into a hairpin-type chain that are folded partially into a hydrated micellar structure comprising globular micelles (plurality form) having 100 – 200 nm in size (p.26, last para, lines 8-10, Nagarkar), wherein the silk fibroin is an amphiphilic molecule because of the presence of blocky hydrophobic and hydrophilic amino acid sequences (p.26, last para, line 8; and p.119, 2nd para, lines 6-8, Nagarkar), as applied to the limitation “each the plurality of the globular structure having at least dimensions between 5 nm and 250 nm” (claim 1), and the limitation “at least one amphiphilic polypeptide …” (claim 1).
Next, Nagarkar teaches that regenerated silk fibroin (RSF) (amended claim 1) can be converted to silk “film” (a solid state) useful as scaffold for tissue engineering of bone, cartilage and ligament tissue (section 2.4 at p.33; p.6, lines 5-7; and Figure 1.2, Nagarkar). The silk material comprising RSF can be used as drug delivery vehicles (p.134, 1st para, last  2 lines, Nagarkar). The drug delivery vehicles is related to encapsulation of biologically active molecule (claim 1).

The pure silk fibroin is fully biocompatible (p.5, line 3, Nagarkar). 
 The silk has excellent bio-compatibility and thermomechanical properties (p.134, lines 1-3, Nagarkar). Because of said “biocompatibility”, biologically active materials will not be adversely affected  Thus, it is reasonable to expect that that bioactivity of the drug molecules when encapsulated in the solid-state silk fibroin material  is not inhibited or/and reduced (claim 1).
The reference ‘266 teaches that the film formed from silk fibroin is a solid-state silk fibroin material  (see [0115], lines 10-12, ‘266).
Regarding the limitation “wherein the material is a solid, wherein the material is not a gel” set forth in the amended claim 1, the above-mentioned “silk based-material” (Nagarkar) film (p.5, last para, lines 1-5, Nagarkar). The teaching of the silk film being a solid material is also provided by both ‘266 and ‘841. _
As discussed above, the silk fibroin film is a solid-state silk fibroin material  ([0115], lines 10-12, ‘266). Additionally, the closely related art (‘841) teaches that the solid-state silk fibroin can be in the form of a film, called “silk fibroin film” (see [0141], lines 1-3, ‘841) wherein the film is made from silk fibroin ([0032], ‘841). The silk fibroin article (material) comprising the film (solid) has been known to have medical usefulness, e.g., useful in bioresorbable implants, medical devices, coatings and wound dressing ([0015], lines 2-4 and 9-11; and [0016], line 2, ‘841). These suggests a motivation to make the solid-state silk fibroin such as “silk fibroin film”.
Although Nagarkar does not expressly teach that the silk fibroin material is prepared for encapsulation of bioactive molecule (claim 1),  ‘841  reference teaches that  the solid-state silk fibroin composition can be used to encapsulate and/or deliver at least one active agent (see [0135], lines 2-4; and [0188], lines 1-4; and [0192], lines 1-4, ‘841). It is noted herein that, both Nagarkar and  ‘841 are commonly directed to “silk-based material” formed by silk fibroin (see abstract and [0003], ‘841, and see above corresponding teaching by Nagarkar) and both are directed use of  “regenerated silk fibroin” (RSF) (see [0042], lines 1-2 and 8-9; [0057], line 4; and [0112], last 2 lines; and [0113], last 3 lines, ‘841; and section 2.4 at p.33; p.6, lines 5-7; and Figure 1.2, Nagarkar). The above ‘841 teaching together with Nagarkar are applied to the amended claim 1.
Thus, it would have been prima facie obvious for one of ordinary skill in the art to prepare the solid-state silk fibroin composition (such as silk film) in the encapsulation form for delivering desired therapeutic agent/drug. This is not only because Nagarkar has suggested that silk fibroin material comprising the regenerated silk fibroin (RSF) can be used as drug delivery vehicles, but also because closely related art ‘841 has taught that solid-state silk fibroin composition can be made for the use in encapsulation and/or delivery of therapeutic agents (drugs), and ‘841 has also disclosed the  silk-based material comprising RSF which is the common subject matter of Nagarkar.
 The silk based material (solid-state silk fibroin composition) has been known to be bioresorbable (advantage) with controllable resorption half-life from a few hours to weeks to months wherein the resorption process involves degradation and elimination of the original implant material (silk based material) through the action of body fluids, enzymes or cells, and the resorbed silk-based material can be used by the host in the formation of new tissue, or otherwise re-utilized by the host, or it can be excreted (see [0167], lines 7-17, ‘841). These suggest that this bioresorbable feature of the silk material comprising solid-state silk fibroin has medical usefulness.  
In addition, encapsulated composition  has been known to have  numerous biomedical applications wherein the encapsulated composition encompasses the active agent that includes 

The teachings of claims 105-110, 115-117 and 120 are set forth in the following.
The silk fibroin material comprising “amphiphilic fibroin chains”  (p.26, last para, line 8, Nagarkar) wherein the term “chains” is in plural form suggesting that there is blend of at  least two amphiphilic polypeptide chains (claim 105). Moreover, it has been known in the art that “chimeric” amphiphilic polypeptides can be produced using recombinant techniques, chemical coupling, or combinations thereof (see [0016],’266); wherein the amphiphilic polypeptide is silk fibroin polypeptide ([0171], lines 2-3, ‘266) and wherein said “chimeric” is applied to instant “blend” of at least two amphiphilic polypeptides (claim 105). 
Table 2.3 (Nagarkar) shows that silk fibroin from different parts of the silk gland have different chemical properties. 
The mechanical properties (compression modulus) of the regenerated silk fibroin (RSF) gel is measured in compression mode using a dynamic mechanical analyzer by casting the gel in specially prepared aluminum sample holder cups of 27.5 mm diameter and 5 mm depth, wherein the compression modulus increase is proportional to the increase of  RSF (p.92, last paragraph, lines 1-3; and Figure 4.13, Nagarkar). This indicates that RSF material can withstand manipulation (via “casting”) while retaining a desired shape (claim 106).  Moreover, the obviousness of claim 106 is further provided by the teaching of ‘266 which teaches that silk fibroin can be assembled into nanofibrillar materials with defined shape and dimension ([0057] and Figure 3, ‘266) wherein the formed silk fibroin nanofibrillar materials are used for entrapping (encapsulating) bioactive molecule such as enzymes ([0207], ‘266).— 
In addition, ‘266 teaches casting the fibroin silk protein on a glass substrate to form silk fibroin nanofibrillar materials ([0332], lines 1-5, ‘266) wherein the “casting” is an application of hand (claim 107). 
	The silk taught by Nagarkar has density (equivalent to instant bulk density) of 1.3 g/cc (1.3 gram per cubic centimeter) (see p.3, last para, line 8, Nagarkar) which is equal to 1.3 kg/dm3 (claim 109). Since silk fibroin can be processed into film (p.5, last para, lines 1-3; p.6, lines 2-7 and Figure 1.2, Nagarkar); the film is a dried fibroin film produced from RSF solution (p.34, lines 1-3, Nagarkar). The dried film comprising silk fibroin (which is an amphiphilic molecule, see above discussion) is considered to have 1.3 kg/dm3 density (claim 109) , which is applied to claim 110.
  	
	The silk material of Nagarkar  has G’ value (which is elastic modulus, see p.39, line 3) greater than 500 Pa (claims 116, 117)  which is measure at 25 [Symbol font/0xB0]C , pH 2 (see Figure 4.11; and p.90, lines 1-2, Nagarkar), and has yield stress (equivalent to instant yield strength in claim 115) of about 231 MPa that is greater than 10  MPa () (see p.4, lines 5-6, Nagarkar).
	It is noted that G’ value depends on temperature and time of heating (p.39, last para, last 3 lines, Nagarkar). 
	 Regarding claim 120, the limitation “bound water content of less than about 50 wt%”  encompassed complete dry silk material and the material containing trace amount of water—.  Nagarkar teaches that the silk based biomaterials can also be prepared as dried silk sponges (p.5, last para, lines 1-3) and freeze dried gel that showed a porous structure (p.46, 1-2)  wherein the “dried” reads on “less than 50 wt% of bound water recited in claim 120. This is because freeze dry process mechanically desorpb (remove) bound water as evidenced by [0224], ‘507.   
Therefore, the combination of the references’ teachings render the claims prima facie obvious.

The applicant’s response to the 103 rejection
Examiner remark: although the above 103 rejection (cites new reference ‘841) is the new ground of the rejection necessitated by the amendment of claim 1 filed 12/1/2021, to clarify record of prosecution of instant application, the applicant’s arguments are addressed (see below). 

The response filed 12/1/2021 asserts that since Nagarkar reference is a doctoral thesis which reviews relevant literature and is summarizing other research, it would require motivation to combine the teachings from said literature/research (p.6, last para, the response). 
Also, the response asserts that the silk fibroin taught in Nagarkar can be in different form such as the native form of silk fibroin (Nagarkar) should not be applicable to the material (article) made  from the regenerated silk fibroin (RSF), i.e., a “regenerated” form of silk fibroin as set forth in amended claim 1. The response further argues that, similarly, hydrogel form of silk fibroin  would not have a characteristic presented in silk fibroin solid (i.e., solid form) as in amended claim 1 (p.7, paragraphs 1-2, the response).
Additionally, the response asserts that  the cited references do not teach the claimed globular structure present in the claimed material comprising RSF (p.7, 2nd para, lines 3-4, the response) nor teaches that the material is not a gel, since the 103 rejection pertains to silk fibroin hydrogel and  the applicant’s specification discloses that the silk articles underdo gel-solid transition in certain methods (p.7, 3rd para, the response).  Thus, the response requests withdrawal of the rejection. 

[Symbol font/0xB7]  The applicant’ s arguments are found not persuasive because of the reasons below. 
As discussed in the above 103 rejection, the primary reference Nagarkar has taught the fibroin silk based-material comprising amphiphilic silk fibroin chain folded into micellar structure that contains globular micelles wherein the core the silk fiber comprises “globules”. Also, Nagarkar has disclosed the regenerated silk fibroid (RSF) (as applied to amended claim 1) which can be converted to silk “film” (a solid state) useful as scaffold for tissue engineering of bone, cartilage and ligament tissue in addition to the Nagarkar’s teaching that silk based-material” can be produced as two-dimensional “film”. Even though the film taught by Nagarkar is referred to reference [21] cited by Nagarkar at page 5, last paragraph, lines 4-5, per MPEP 2145(III) that states that "[T]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art”, the teaching by reference [21] is still applicable in this case. Accordingly, the closely related art “841 provides the teachings/motivation that solid-state silk fibroin composition/material can be in form of the silk fibroin film; wherein said solid-state silk fibroin material can be sued to encapsulate and/or deliver therapeutic agents (drugs) for desired drug delivery ([0135], lines 2-4; and [0192], lines 1-4, ‘841). The prior art “silk-based material (article)” has advantageous feature of being bioresorbable that allows the encapsulated solid-state silk fibroin material to have controllable resorption half-life when used as drug delivery vehicles. This provides a motivation to make and use the solid-state silk fibroin material. Thus, the combination of the cited references’ teachings establish the prima facie case of obviousness of the amended claim 1. 

Furthermore, both Nagarkar and ‘841 have taught the “regenerated silk fibroin” (RSF) (see p.33, section 2.4, Nagarkar; and [0042], lines 1-2 and 8-9; and [0113], last 3 lines, ‘841) wherein the section 2.4 is the teaching by Nagarkar in combination with references (e.g., reference [76] at page 37 discussed by  Nagarkar; and thus, the applicant’s argument “…native silk fibroin (Nagarkar) should not be applicable to the material (article) made  from the regenerated silk fibroin (RSF) as claimed” is unpersuasive. 

Regarding the argument that “Nagarkar reference is a doctoral thesis which reviews relevant literature and is summarizing other research…”, whether or not the cite reference is “a doctoral thesis” and whether said published doctoral thesis of Nagarkar [which is the prior art under 35 USC 102(a)(1)] reviews/summarizes relevant literature and research cannot be rebuttal evidence sufficient to overcome a prima facie case of obviousness. Nagarkar include the discussion of references related to his dissertation, e.g., the teaching of the regenerated silk fibroin (RSF) via discussion of data from the reference [74] shown in page 37. 
bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981)”. In this case, one skilled in the art would have considered and combined all of the relevant teachings from literature and other research discussed in Nagarkar’s doctoral thesis to arrive at the claimed method of the amended claim 1.  
Since the cited references Nagarkar together with ‘841 and ‘266 have taught/suggested the solid-state silk fibroin material such as silk fibroin film, the applicant’s argument “…hydrogel form of silk fibroin  would not have a characteristic presented in silk fibroin solid as in amended claim 1” is not persuasive.
 
Regarding the applicant’s argument as to the “globular structure present in the claimed material comprising RSF”, Nagarkar has taught the regenerated silk fibroin (RSF) is an amphiphilic molecule which comprises the amphiphilic silk fibroin chains folded into micellar structure comprising globular micelle with 100-200 nm in size (p.26, last para, lines 8-10; and p.119, 2nd para, lines 6-8, Nagarkar) in addition to the Nagarkar’s teaching that the core of the silk fiber comprises “globules”  (p.27, lines 8-9; and Figure 2.10, Nagarkar), wherein the globule formation by aggregation is shown by Figure 2.10 of Nagarkar.  Further, the prior art has taught that the silk film (solid form) made from RSF is a silk-fibroin based material useful for bone/cartilage tissue engineering (p.6, lines 5-7, and Figure 1.2, Nagarkar). These together teach and suggest that the silk fibroin-based material comprising the globular structure having characteristic set forth in lines 6-8 of claim 1.  Thus, the applicant’s argument “the cited references do not teach the claimed globular structure are present in material comprising RSF” lacks factual evidence and is not persuasive. 

As far as the applicant’s assertion that “applicant’s specification  discloses the articles undergo  gel-solid transition in certain methods” is concerned, this argument does not support the applicant’s position, because said gel-solid transition disclosed in the instant specification is not a part of any claim limitation of the claims under examination—. It is impermissible importation of subject matter from the specification into the claim (MPEP 2111). Furthermore, a process of the gel-solid transition results in “a solid” material  while the claim 1 (a product claim 1) is drawn to “a material’ comprising at least one amphiphilic polypeptide that comprises regenerated silk fibroin; in this case, determination of patentability is based on the product itself, and the patentability of a product does not depend on its method of production. 
Therefore, the 103 rejection is proper and stands. 

Gelation of regenerated fibroin solution (2010) PhD. Dissertation, Department of biosciences and bioengineering, Indian Institute of Technology, Bombay)  in view of US20150183841 (‘841, newly cited), and US 20160281266 (‘266) as applied to claim 1 from which claim 104 depends, and further in view of  Numata et al. (Adv. Drug Deliv. Rev. (2010) 62(15), 1497-1508) and Jin et al. (Bimacromol. (2002) 3, 1233-1239). 
The teaching of claim 1 by the cited references Nagarkar, ‘841, and ‘266 has been set forth above.
The cited references do not expressly teach that the silk material is free from hexafluoroisopropanol (or known as hexafluoro-2-propanol [HFIP] in claim 104.
Numata teaches a material microcapsules of silk protein is useful to encapsulate small active ingredient that is equivalent to instant “biologically active molecule  (claim 1) for drug delivery (p.5, lines 1-8, Numata)  which is the common subject matter of Nargarkar, and also teaches  a process called water annealing for silk fibroin solution in which the silk extract is dissolved in water in the presence of LiBr without  hexafluoro-2-propanol (HFIP) (see p.7, lines 6-11, Numata) as applied to the limitation “material is free of HFIP (claim 104). 
Additionally, it has been known that avoiding the use of any organic solvent encompassing HFIP (claim 104) would enhance biocompatibility of silk fiber material since organic solvent used can pose problem with the processed silk material exposed to cells in vivo  (p.1234, left col., lines 12-16, Jin). Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exclude use of organic solvent including HFIP during preparation/formulation of the  solid-silk fibroin material in order to enhance biocompatibility of silk fiber material for suitable drug delivery with reasonable expectation of success.

[3] Claims 112-113 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarkar (Gelation of regenerated fibroin solution (2010) PhD. Dissertation, Department of biosciences and bioengineering, Indian Institute of Technology, Bombay)  in view of US20150183841 (‘841, newly cited), and US 20160281266 (‘266) as applied to claims 112-113  depend, and further in view of  Amornsudthiwat et al (Biointer phases (2015) 10, 029509, pages 1-10).  
The teaching of claim 1 by the cited references Nagarkar, “841, and ‘266 has been set forth above.
Regarding the anisotropy (claim 112), ‘266 teaches silk fibroin nanofibrillar material ([0011] and [0014], ‘266)  which has the structure features of comprising beta-sheet structure (ref claim 1-2 of ‘266) amphiphilic polypeptides (see [0044], [0238], ‘266) which is the common subject matter of Nagarkar. The silk material of ‘266 has function of entrapment (i.e., encapsulation) (claim 1) of bioactive agent such as enzymes (see [0063], ‘244). The nanofibrillar  112) ([0134], lines 8-9, ‘266 ). 
‘266 also teaches silk fibroin can be prepared in silk film that is an entrapped composition (encapsulation) for therapeutics (drugs) (see [0254], ‘266).  Accordingly, the silk film art (Amornsudthiwat) teaches that the silk fibroin (SF)  can have roughness about 3 nm—which is less than 30 nm, claim 113) in PBS solution for 45 second (see Figure 7) wherein SF has properties of biointeraction and cell adhesion as evidenced by abstract, lines 1-2, Amornsudthiwat, which is the common subject matter of regenerated silk fibroin can be converted into valuable biomaterial such as the silk films as scaffold for tissue engineering of bone and cartilage tissue/cells (p.6, lines 3-7, Nagarkar). Thus, it would prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare silk fibroin film with the roughness of about 3 nm as cell membrane can sense roughness of the order of tens of nanometer to navigate  (p.136, lines 4-5, Nagarkar)  in order for entrapping cells suited for their growth with reasonable expectation of success. 
Therefore, the combination of the references’ teachings render the claims prima facie obvious.

[4] Claims 114 and  118 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarkar (Gelation of regenerated fibroin solution (2010) PhD. Dissertation, Department of biosciences and bioengineering, Indian Institute of Technology, Bombay)  in view of US20150183841 (‘841, newly cited), and US 20160281266 (‘266) as applied to claim 1 from which claim118 depends, and further in view of  Yin (Biomacromol. (2010) 11, 2890-2895), US 20110046686 (‘686).
The teaching of claim 1 by the cited references Nagarkar, ‘841  and ‘266 has been set forth above.
The cited references do not expressly teach silk fibroin material with a  compressive modulus of greater than 60 MPa (claim 114) and  that the silk material has  resistance to a damage force of 500N (claim 118).
The relative regenerated silk fibroin art (Yin) teaches that the film of the regenerated silk fibroin (RSF), which is the common subject matter of Nagarkar, can be stretched to 3.2 times its original length without damage to the film (p. 2891, left col., last line to right col., line 1; and Figure 1),  suggesting that the silk material of film is resistant to mechanical strength that is a damage force (claim 118). 
Moreover, the relative art (‘686) has taught that  silk fibroin/silk polymer mixed with hydroxyapatite  (see [0003]; and [0022], lines 1-3, ‘686) has compressive modulus of about 84 MPa (claim 114) useful as dental composite_(Table 1,  and [0039],‘686).Accordingly, the primary reference Nagarkar has also suggested that regenerated silk fibroin (RSF) can be blended with hydroxyapatite to create biocompatible material useful for engineering stronger nd paragraph, last 4 lines, Nagarkar) which is the common subject matter of ‘686. Thus, it would have been prima facie obvious for one of ordinary skill in the art to modify RSF by blending it with hydroxyapatite to create the biocompatible bio-mineralized silk material as the dental composite, since it has been Known that the regenerated silk fibroin films can be explored as oxygen- and drug-permeable membranes useful as supports for enzyme immobilization ([0042], lines 19-22, ‘686). One skilled in the art thus would have readily done so with reasonable expectation of success. 
Regarding claim 118, the above-mentioned compressive modulus (‘686) can be measured by one of skill in the art using a 10kN load cell, which is a force transducer ([0064], lines 1-4, ‘686) wherein the ranges of load  (100 N to 4500 N) which can be judged to be within the linear portions of the load deformation ([0064], lines 20-21, ‘686) which is equivalent to applied pull-out force (claim 118). From Figure 10 of ‘686,  according to the teaching of [0064] of ‘686,-- one skilled in the art would have readily figured out  500 N (claim 118) of applied force is within said “linear portion” of the load deformation which is caused by pull-out force as evidenced by [0050], last two lines, ‘762). Thus, it would have been prima facie for one of ordinary skill in the art before the effective filing date of the claimed invention to apply 500N for measuring the “compressive modulus” which is a resistance to permanent deformation (that is equivalent to “resistance to damage” in claim 118)  after a force is applied  as evidenced by [0502], lines 3-4, instant specification. 
Therefore, claims 114 and 118 are obvious over the combined  prior art teachings.

[5] Claim 119 is rejected under 35 U.S.C. 103 as being unpatentable over Nagarkar (Gelation of regenerated fibroin solution (2010) PhD. Dissertation, Department of biosciences and bioengineering, Indian Institute of Technology, Bombay)  in view of US20150183841 (‘841, newly cited), and US 20160281266 (‘266) as applied to claim 1 from which claim119 depends, and further in view of  US 20150174256 (‘256).
The teaching of claim 1 by the cited references Nagarkar, ‘841 and ‘266 has been set forth above.
The cited references do not expressly teaches the shear stress up to 100 MPA (claim 119).
Yet, Nagarkar has discussed the rheology property of the silk material such as shear stress  (claim 119) or an extensional stress (p.57, section 3.3.2, Nagarkar).
It has been known in the art that  applying “shear stress” to induce conformational change in silk fibroin to beta-sheet  conformation ([0183]-[0184], ‘256), and that applying shear stress such as vortexing silk fibroin solution 
 ‘841 teaches that conformation change can facilitate formation of the solid-state silk fibroin composition wherein the conformation changes can be induced by factors such as shear stress in silk fibroin structure ([0156], lines 1-2, 12-13 and 21, ‘841); e.g., the shear stress can be simply induced by vortexing strain ([0104], line 10, ‘841).  At Figure 15 that shows a stress-solid-state silk fibroin composition) has about 90 KPa to about 140  KPa  in response to  applied 5% to 28% strain; wherein 90-140 KPa (‘841) is within instant range “up to 100 MPa” of claim 119. Since claim 119 does not indicate at what condition such as applied “strain” said “up to 100 KPa” is achieved, the prior art teaching is applicable to claim 119.  
It has been known that the silk fibroin-based scaffold can be in the form of a silk film ([0054], lines 1-2, ‘256) and said “silk fibroin-based scaffold” can be made as “mechanically robust silk material” useful for human tissue repair/replacement ([0087], lines 1-2 and 6-10,; and [0088], ‘256). In view of said “mechanically robust”, it would have been prima facie obvious for one skilled in the before the effective filing date of the claimed invention to readily determine the appropriate “shear stress” (which measures a mechanical property of said material) based on the shear-strain curve  with the shear stress of “90-140 KPa”  shown by Figure 15 (‘841) for a corresponding desired medical use such as “tissue repair/replacement” taught by ‘256 (see above) with reasonable expectation of success.   
Therefore the combination of the references’ teachings renders the claim 119 prima facie obvious. 
  
The applicant’s response to the above 103 rejections [2]-[5]
The response filed 12/1/2021 does not particularly argue against the above 103 rejections of:  dependent claims 104 (103 rejection [2]); claims 112-113 (103 rejection [3]); claims 114, 118 (103 rejection [4]);  and claim 119 (103 rejection [5]); and thus, the rejections thereof are deemed proper and stand. 
It is noted that Examiner has address the applicant’s argument again the 103 rejection of claims 1 and 105-111, 115-117 and 120 (see the above corresponding discussion).

	The following is the new ground rejection of  claim 111 which recites “wherein the material is translucent” in light that the amendment of claim 1 (from which claim 111 depends) now recites “the material is a solid”; i.e., the claim 111 is directed to the solid material being translucent.

[6] Claim 111 is rejected under 35 U.S.C. 103 as being unpatentable over Nagarkar (Gelation of regenerated fibroin solution (2010) PhD. Dissertation, Department of biosciences and bioengineering, Indian Institute of Technology, Bombay)  in view of US20150183841 (‘841, newly cited), and US 20160281266 (‘266) as applied to claim 1 from which claim111 depends, and further in view of  Perry et al. (Adv. Mater. (2008) 20, 3070-3072).
The teaching of claim 1 by the cited references Nagarkar, ‘841 and ‘266 has been set forth above.
solid material made from silk fibroin is translucent (claim 111).
However, Nagarkar and ‘841 have taught that the regenerated silk fibroin (RSF) can be converted to silk fibroin “film” (section 2.4 at p.33; p.6, lines 5-7; and Figure 1.2, Nagarkar) and the solid-state silk fibroin can be made in the form of a “film”, called “silk fibroin film” (see [0141], lines 1-3, ‘841).
The related art “Perry” teaches optically transparent (translucent) silk fibroin film which is useful in scaffolding for cell growth, substrates for cell culture, experiments in biomedical-related diffractive optics and optical interfaces, and teaches that the silk fibroin film can be easily characterized and biochemically functionalized (p.3071, right col., lines 3-18, Perry). Perry further teaches that silk fibroin is the strongest and toughest fiber known and is easily formed into robust films of thermodynamically stable beta-sheets of a controllable range of thicknesses, and that the resulting silk fibroin film has excellent (ca. 95%) optical transparency across the visible range and can be easily characterized and biochemically functionalized (p.3070, left col., lines 5-12, Perry). Thus, it would have been prima facie for one of ordinary skill in the art before the effective filing date of the claimed invention to make the “transparent silk fibroin film” according to Perry’s teaching (wherein said “transparent silk fibroin film” is within the scope of the “solid-state silk fibroin material” taught by Nagarkar and ‘841) for its predictable applications such as the “scaffolding for cell growth’ and the use in “biomedical-related diffractive optics” as taught by Perry with reasonable expectation of success. 

                                                         Conclusion

             No claims are allowed.
	 	
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU, Ph.D. whose telephone number is (571)272-0949. The examiner can normally be reached on M-F 8:30 am-5:30 pm.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 


/Samuel W. Liu/
Examiner, Art Unit 1656
          
/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656